NO. 07-09-0134-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JUNE 30, 2009

______________________________



APPARAJAN GANESAN, APPELLANT



V.



MALCOLM L. CARTER, ET AL., APPELLEES

_________________________________



FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;



NO. 93,372-A; HONORABLE HAL MINER, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Appellant, Apparajan Ganesan, 
pro se
, filed a notice of appeal of summary judgment entered in favor of appellees.  By this Order, the trial court dismissed Ganesan’s claims with prejudice.  We dismiss for want of prosecution.

After Ganesan timely filed his notice of appeal, the clerk of the trial court filed a motion for extension of time to file the record indicating that appellant had neither paid or made arrangements to pay for preparation of the record nor had filed a written designation of the items to be included in the record in this cause.  We granted the clerk’s request for extension of 30 days.  On May 26, 2009, this Court granted the clerk’s extension request and directed Ganesan to certify to this Court the date upon which he complied with Texas Rule of Appellate Procedure 35.3(a)(2) or to provide a reasonable explanation for his non-compliance by June 15, 2009.  
See
 
Tex. R. App. P.
 35.3(a)(2).  Ganesan was also notified, by this May 26, 2009 letter, that failure to comply with the directive of this Court could result in dismissal of the appeal for want of prosecution.  
See
 
Tex. R. App. P. 
37.3(b).  To date, Ganesan has not responded to our letter nor have we received any indication from the clerk that Ganesan has taken appropriate action to comply with the requisites of the rule. 

Because no clerk’s record has been filed in this appeal due to the fault of Ganesan and after this Court has afforded Ganesan reasonable opportunity to comply with the requisites, we now dismiss this appeal for want of prosecution.  
See
 
id
.



Mackey K. Hancock

         Justice





øäDøõöLÜùÜ

åÆ*&Õ&æç(_10









 









åÆ(#Õ#æç&_9










 










åÆ(>õ>æç&_8

åÆ(DõDæç&_7

åÆ(5õ5æç&_6

åÆ(2õ2æç&_5

åÆ(/õ/æç&_4

ÕÆåèÉåÃÉÉdåÆ(,õ,æç&_3

åÆ()õ)æç&_2

åÆ(&õ&æç&_1

åÆ&#õ#æç$_

å

NO. 07-07-0157-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D  				



JUNE 3, 2009



______________________________





CARL ALLEN CARTER,  APPELLANT



V.



THE STATE OF TEXAS, APPELLEE



_________________________________



FROM THE 31
ST
 DISTRICT COURT OF WHEELER COUNTY; 



NO. 4063; HONORABLE STEVEN R. EMMERT, JUDGE



_______________________________





Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
 





ORDER ON MOTION TO SET BAIL

By opinion dated April 1, 2009, this Court reversed Appellant’s, Carl Allen Carter, conviction for possession of cocaine in an amount of 400 grams or more with intent to deliver and remanded the cause to the trial court for further proceedings.  The State has not yet filed a Petition for Discretionary Review and the deadline in which to do so has  elapsed.  
See 
Tex. R. App. P. 68.2.  The State has, however, filed a motion for extension of time to file its petition for discretionary review and that motion is pending before the Court of Criminal Appeals.  
See
 Tex. R. App. P. 68.2(c).  Pending before this Court are two motions requesting this Court to set bail pursuant to article 44.04 of the Texas Code of Criminal Procedure.  One motion was filed by the Appellant, pro se, and the other motion was filed by Appellant’s appellate counsel.  Because Appellant is not entitled to hybrid representation, we will disregard the pro se motion and grant the motion of appellate counsel.

Article 44.04(h) of the Texas Code of Criminal Procedure (Vernon 2006), provides that upon reversal of a conviction, a defendant is entitled to release on reasonable bail, regardless of the length of term of imprisonment, pending final determination of the appeal by the State or defendant on petition for discretionary review.  The statute further provides that this Court shall determine the amount of bail if it is requested before a petition for discretionary review has been filed.  

Guided by the criteria of article 17.15 of the Texas Code of Criminal Procedure
(footnote: 1) and considering the offense with which Appellant remains charged, this Court hereby sets reasonable bail in the amount of $50,000.00, conditioned on the sureties on the bail being approved by the court where the trial was originally had.  
See 
Tex. Code Crim. Proc. Ann.
 
art. 44.04(h); Tex. R. App. P. 51.2(c)(1).

It is so ordered.

Patrick A. Pirtle

      Justice	



Do not publish.

FOOTNOTES
1: